 



Exhibit 10.1

 

CFO CONSULTING AGREEMENT

 

CFO CONSULTING AGREEMENT dated as of June 1, 2019 (this “Agreement”), between
NanoVibronix Inc, a Delaware Corporation, (the “Company”), and James S. Cardwell
(the “Consultant”).

 

WHEREAS, the Board of Directors of the Company desires to engage Consultant to
provide consulting services, upon the terms and subject to the conditions
hereinafter set forth; and

 

WHEREAS, the Consultant has agreed to provide such consulting services, upon the
terms and subject to the conditions hereinafter set forth;

 

WHEREAS, the Company has agreed to and entered into a separate consulting
service agreement for pre-audit services and SEC compliance services with The
CFO Squad LLC dated April 29, 2019 (the “CFO Squad Agreement”);

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto agree as follows:

 

1.Independent Consultant. The Company, through the action of its Board of
Directors (the “Board”), hereby engages the Consultant, and the Consultant will
serve the Company, as a consultant. During the term of this Agreement, the
Consultant will serve as the non-employee chief financial officer (“CFO”) of the
Company on a part-time basis. The Company confirms that the Consultant has been
duly appointed as the CFO of the Company and will remain as an executive officer
of the Company during the term of this Agreement.

 

2.Duties, Term, and Compensation. The Consultant’s duties, term of engagement,
compensation and provisions for payment thereof are detailed in the attached
Exhibit A, which may be amended in writing from time to time by the Consultant
and agreed to by the Company, and which collectively are hereby incorporated by
reference.

 

3.Expenses. During the term of this Agreement, the Consultant shall bill and the
Company shall reimburse the Consultant for all reasonable and approved
out-of-pocket expenses which are incurred in connection with the performance of
the duties hereunder.

 

4.Confidentiality. The Consultant acknowledges that during the engagement he
will have access to and become acquainted with various trade secrets,
inventions, innovations, processes, information, records and specifications
owned or licensed by the Company and/or used by the Company in connection with
the operation of its business including, without limitation, the Company’s
business and product processes, methods, customer lists, accounts and
procedures. The Consultant agrees that he will not disclose any of the
aforesaid, directly or indirectly, or use any of them in any manner, either
during the term of this Agreement or at any time thereafter, except as required
in the course of this engagement with the Company. All files, records,
documents, blueprints, specifications, information, letters, notes, media lists,
original artwork/creative, notebooks, and similar items relating to the business
of the Company, whether prepared by the Consultant or otherwise coming into his
possession, shall remain the exclusive property of the Company. The Consultant
shall not retain any copies of the foregoing without the Company’s prior written
permission. Upon the expiration or earlier termination of this Agreement, or
whenever requested by the Company, the Consultant shall immediately deliver to
the Company all such files, records, documents, specifications, information, and
other items in his possession or under his control.

 

5.Conflicts of Interest; Non-hire Provision. The Consultant represents that he
is free to enter into this Agreement, and that this engagement does not violate
the terms of any agreement between the Consultant and any third party. Further,
the Consultant, in rendering his duties shall not utilize any invention,
discovery, development, improvement, innovation, or trade secret in which he
does not have a proprietary interest. During the term of this agreement, the
Consultant shall devote as much of his productive time, energy and abilities to
the performance of his duties hereunder as is necessary to perform the required
duties in a timely and productive manner. The Company acknowledges that this
Agreement only obligates the Consultant to serve a limited percent of his
working time with the Company, that the Consultant has numerous other
commitments. The Consultant is expressly free to perform services for other
parties while performing services for the Company and is permitted to be
employed by The CFO Squad LLC.

 



1 | Page 

 

 



NanoVibronix Inc and James S. Cardwell Consulting Agreement – June 1, 2019

 



6.Indemnification and D&O Insurance: The Company agrees to defend, indemnify
(including, without limitation, by providing for the advancement of expenses and
reasonable attorneys’ fees) and hold harmless the Consultant for any and all
acts taken or omitted to be taken by the Consultant hereunder (except for bad
faith, gross negligence or willful misconduct) as if the Consultant was an
officer of the Company as provided in the charter and bylaws of the Company in
accordance with the same terms, conditions, limitations, standards, duties,
rights and obligations as an officer. The provisions of this Section shall
survive any termination of this Agreement. In addition, until the five (5) year
anniversary of the termination or expiration of this Agreement, the Company
shall maintain in effect D&O liability insurance coverage for the Consultant (as
an insured person) with respect to his service under this Agreement, on the same
or more favorable terms and conditions (from the perspective of the Consultant)
as under the liability insurance policies of the Company in effect as of the
date of this Agreement.

 

7.Merger. This Agreement shall automatically terminate upon the merger or
consolidation of the Company into or with any other entity.

 

8.Termination. Either party may terminate this Agreement at any time by thirty
(30) days written notice by either party, but shall automatically terminate
after thirty (30) days if for any reason the Company has terminated its CFO
Squad Agreement for Pre-Audit Services and SEC Compliance Services.

 

9.Independent Consultant. This Agreement shall not render the Consultant an
employee, partner, agent of, or joint venturer with the Company for any purpose.
The Consultant is and will remain an independent Consultant in his relationship
to the Company. The Company shall not be responsible for withholding taxes with
respect to the Consultant’s compensation hereunder. The Consultant shall have no
claim against the Company hereunder or otherwise for vacation pay, sick leave,
retirement benefits, social security, worker’s compensation, health or
disability benefits, unemployment insurance benefits, or employee benefits of
any kind.

 

10.Successors and Assigns. All of the provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, if any, successors, and assigns.

 

11.Choice of Law. The laws of the state of New York shall govern the validity of
this Agreement, the construction of its terms and the interpretation of the
rights and duties of the parties hereto.

 

12.Arbitration. Any controversies arising out of the terms of this Agreement or
its interpretation shall be settled in New York, New York in accordance with the
rules of the American Arbitration Association, and the judgment upon award may
be entered in any court having jurisdiction thereof.

 

13.Headings. Section headings are not to be considered a part of this Agreement
and are not intended to be a full and accurate description of the contents
hereof.

 

14.Waiver. Waiver by one party hereto of breach of any provision of this
Agreement by the other shall not operate or be construed as a continuing waiver.

 

15.Assignment. The Consultant shall not assign any of his rights under this
Agreement, or delegate the performance of any of his duties hereunder, without
the prior written consent of the Company.

 

16.Notices. Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service. If such notice, demand
or other communication is given by mail, such notice shall be conclusively
deemed given five days after deposit thereof in the United States mail addressed
to the party to whom such notice, demand or other communication is to be given
as follows:

 

If to the Consultant:

James S. Cardwell
3105 Peconic Lane, POB 312

Peconic, NY 11958

JCardwell@CFOSquad.com

 



 

 

 

NanoVibronix Inc and James S. Cardwell Consulting Agreement – June 1, 2019

 

With a courtesy copy to:

The CFO Squad LLP
c/o Joseph Himy, Managing Member

46 Main Street, Suite 119

Monsey, NY 10952

jhimy@cfosquad.com

 

NanoVibronix Inc

If to the Company:

c/o Brian Murphy, CEO

525 Executive Boulevard, Elmsford, N.Y. 10523

bmurphy@nanovibronix.com

     With a courtesy copy to:  

 

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

 

17.Modification or Amendment. No amendment, change or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.

 

18.Entire Understanding. This document and any exhibit attached constitute the
entire understanding and agreement of the parties, and any and all prior
agreements, understandings, and representations are hereby terminated and
canceled in their entirety and are of no further force and effect.

 

19.Unenforceability of Provisions. If any provision of this Agreement, or any
portion thereof, is held to be invalid and unenforceable, then the remainder of
this Agreement shall nevertheless remain in full force and effect.

 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals. 



                NanoVibronix Inc   James S. Cardwell                   By:   /s/
Brian Murphy   By:   /s/ James S. Cardwell     Brian Murphy, CEO                
          Date:  June 1, 2019   Date:  JUNE 1, 2019    

  

 

 

 

NanoVibronix Inc and James S. Cardwell Consulting Agreement – June 1, 2019

 

SCHEDULE A

 

DUTIES, TERM, AND COMPENSATION

 

DUTIES:The Consultant will perform all duties typically required of a Chief
Financial Officer, including, but not limited to accounting oversight for the
preparation of quarterly and annual financial statements to be filed with the
SEC, filings required on Forms 8-K, 10-Q and 10-K and such other filings as may
be required that are prepared by The CFO Squad LLC pursuant to CFO Squad
Agreement with NanoVibronix Inc’s independent public accountants with respect to
quarterly reviews and annual audits.

 

He will report directly to Brian Murphy, CEO and to any other party designated
by Brian Murphy in connection with the performance of the duties under this
Agreement and shall fulfill any other duties reasonably requested by the Company
and agreed to by the Consultant.

 

The Company will accept and maintain all responsibility for its day-to-day
accounting and bookkeeping functions and the Company and its subsidiaries and
further warrants that it is in full compliance with any and all its corporate
income taxes and/or payroll tax requirement and/or filings and will continue to
provide for and will timely make any and all future tax payments required by the
Company and/or its subsidiaries.

 

TERM:This engagement shall commence upon execution of this Agreement and shall
continue in full force and effect for a period of one (1) year. The agreement
may only be extended thereafter by mutual agreement, unless terminated earlier
by operation of and in accordance with this Agreement. This Agreement will
automatically terminate if for any reason the CFO Squad Agreement is terminated,
or expires without renewal and/or upon termination, lapse or failure to obtain
and/or maintain the Company’s D&O insurance policy.

  

COMPENSATION:

 

As compensation for the services rendered pursuant to this Agreement, Company
shall pay Consultant a minimum of Twelve Hundred Fifty ($1,250) dollars upon
signing and for each every per month for up to five (5) hours thereafter payable
on the first business day of each month provided the Company has engaged and
continues to engage The CFO Squad LLC under the CFO Squad Agreement to provide
Pre-Audit Services and SEC Compliance services. Any additional hours in excess
of five (5) hours during any single month, if any, shall be included, billed
separately either 1) billed and paid pursuant to the CFO Squad Agreement if
incurred on a weekday during normal working business hours, or 2) billed
separately by the Consultant if incurred during any other time of day or week.

 

 